                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CRIlVIINAL MINUTES - GENERAI,
  Case No.        8:18-cr-00094-CJC-S                                           Date    March 16, 2020
  Title           United States of America v. Maria Isabel Baltazar




 Present: The Honorable ' John D. Early, United States Magistrate Judge

                  Deputy Clerk:                                         Court Reporter /Recorder:
                  Nancy Boehme                                                  CourtSmart

            Attorneys)Present for Plaintiff:                     Attorneys)Present for Defendant:
                 Faraz Mohammadi                                        Kamen M. Kenney
               Assistant U.S. Attorney                                     CJA Panel



Proceedings:               (In Chambers) Detention Order After Hearing Under 18 U.S.C. § 3148(b)

        Defendant Maria Isabel Baltazar ("Defendant"), represented by counsel, appeared after
being taken into custody on a peririon alleging violarions of the terms and conditions of her pretrial
release ("Petition"). The Court conducted a hearing on the alleged violations on March 16, 2020.

        After considering the Perition, the Pretrial Services("PTS")Recommendarion, and the
argument of counsel, the Court finds that there is clear and convincing evidence that Defendant
violated the terms and conditions of her pretrial release as set forth in the Petition, including her
admission to using methamphetamine on February 24, February 27, and March 5, 2020. The Court
further finds, under 28 U.S.C. § 3142(g), based on, among other things, the nature and
circumstances ofthe offense, the weight ofthe evidence, the history and characteristic's of
Defendant, and the nature and seriousness of the danger to any person or the community posed by
continued release, the recommendarion ofPTS, Defendant's prior placement in a residential drug
treatment facility, and Defendant's history ofrepeated non-compliance after treatment, that:(1)
there is clear and convincing evidence that no condition or conditions can be set that will
reasonably assure the safety of any person and the community; and (2) Defendant is unlikely to
abide by any condition or combinarion of conditions. See 18 U.S.C. § 3148(b)(2).

          As a result, the Court orders that Defendant shall be detained pending further proceedings.



                                                            Initials of Clerk       nb ;~,




                                         CRiNIINAL IVIIMJTES -GENERAL                                    Page 1
